DETAILED ACTION
 				REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: KUNZMANN (Pub. No. US 20110096896), and Lai (Patent No. 5960056).
KUNZMANN teaches determining a first distance between the radiation source and the center point of the circular image and determining a second distance between the radiation source based on radius and the center point of the actual structure based on radius [Para. 32, 34, 67, fig. 3, 4 and related description].
Lai teaches determining a plurality of viewing angles from a plurality of possible viewing angles in response to the first focus object distance [fig. 13 and related description]. 
However, the prior arts in the record alone or in combination fail to teach, wherein each viewing angle of the plurality of viewing angles has an associated focus object distance measured from the region of interest, and wherein the associated focus object distance of each of the plurality of viewing angles is less than the first focus object distance and greater than the second focus object distance; and scanning the region of interest using at least the plurality of viewing angles. 
	Independent claim 11 is allowed for the same reasons as claim 1.
	Dependent claims 2-10, and 12-20 are allowed for being dependent on claims 1 and 11. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666